DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-30 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the instant claim 18 does not provide limitations for R2-4 and R13-16. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards
as the invention.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the instant claim 18 does not provide limitations for R2 and R13-17. 
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the instant claim 18 does not provide limitations for R2 and R13-17. 
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the instant claim 18 does not provide limitations for R2-4 and R13-16. 
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards
as the invention.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the instant claim 18 does not provide limitations for R2 and R13-17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taruttis et al. (PloS ONE 2012, 7, e30491, p1-6).
Taruttis et al. (PloS ONE 2012, 7, e30491, p1-6) teaches of imaging renal clearance by visualizing the uptake of a carboxylated fluorescent dye, IRDye800CW in different regions of the kidney (p1, right column, last paragraph; p2, Imaging Agents). IRDye800CW is injected and rapidly fileted by the kidneys and the fluorescence detected (p4, Renal clearance of CW800-COOH; Figure 4) .
IRDye800CW is a near infrared dye with a wavelength of from 760-780 nm (p2, Imaging Agents;
Figure 1) which anticipates the compound with a wavelength or a range of wavelengths in the near-
infrared range of the instant claims.
The different regions of the kidneys anticipate the targeted portions of the renal system of a subject of the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10,12,14,16,17,19,20,21,25,27,29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnermann et al. (WO2016/072984) in view of Pu et al. (J. Biomed. Sci. 2009, 16, 1-11) and in further view of Jensen et al. (Ann. Oncol. 2012, 23, 2341-2346).
Schnermann et al. (WO2016/072984) discloses the compounds

    PNG
    media_image1.png
    157
    349
    media_image1.png
    Greyscale
, for example 
    PNG
    media_image2.png
    141
    317
    media_image2.png
    Greyscale
 wherein R1 comprises -CRa2- and encompasses the R1 is -CRa2- of the instant claims;
Ra comprises H, halo, etc. and encompasses the Ra is H, halo, etc. of the instant claims;
m comprises 2-5 and encompasses the m is 2-5 of the instant claims;
R2 comprises optionally substituted alkyl, etc. and encompasses the R2 is C1-C3 alkyl of the instant claims;
R3 comprises 
    PNG
    media_image3.png
    61
    74
    media_image3.png
    Greyscale
, etc. and encompasses the R3 is 
    PNG
    media_image4.png
    43
    86
    media_image4.png
    Greyscale
 and R17 is alkyl of the instant claims;
R4 and R9 comprises sulfonate-containing group (e.g. –(CH2)4SO3-) and encompasses the 
    PNG
    media_image5.png
    44
    56
    media_image5.png
    Greyscale
and p is 4 of the instant claims;
R5-R8 and R10-R13 comprises H, optionally substituted alkyl, etc. and encompasses the R5to R12;
R14-R17 comprises alkyl, etc. and encompasses R13 to R16 alkyl of the instant claims; 
and Z is a monatomic or polyatomic ion having a charge sufficient to provide a neutral compound (all of pages 2 and p3; p13, lines 11-14; Example 6). 
The compounds are used as a pharmaceutical composition in fluorescence based imaging by administering the compounds to a subject, irradiation the subject with light and detecting the fluorescence (all of p6; p11, lines 5+; p21, lines 13+; p23, lines 22+).
The compounds have a wavelength or range of wavelengths in the near-infrared range (e.g. 650-900 nm) (p6, lines 1-5; p11, line 4). The fluorophores have a maximum absorbance wavelength in the range of 750 to 800 nm, such as from 760-775 nm. The fluorophores have a maximum emission wavelength in the range from 775-850 nm, such as 790-830 nm (p20, lines 2-6).
A conjugate comprising the compounds and panitumumab is used for in vivo optical imaging wherein panitumumab binds to EGFR on tumor cells (Example 11).
Schnermann et al. does not disclose renal or biliary system of a patient.
Pu et al. (J. Biomed. Sci. 2009, 16, 1-11) discloses EGRF expression in metastatic renal cell
carcinoma (RCC) which is mostly located in the cell membrane wherein up-regulation of EGFR was
correlated with high-grade tumors (abstract; p6, Discussion). The level and localization of EGFR in RCC is important for target-dependent therapy (abstract).
Jensen et al. (Ann. Oncol. 2012, 23, 2341-2346) discloses that the EGFR inhibitor panitumumab targets biliary tract cancer (p2342,  left column, first and second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the compounds of Schnermann et al. for the method of visualizing the biliary or renal systems as the compounds of Schnermann et al. are used for fluorescence imaging and can be conjugated to a targeting moiety, such as panitumumab, which targets EGFR on both renal and biliary tract cancer cells, as taught by Pu et al. and Jensen et al., respectively.
Therefore, it would have been predictable to one of ordinary skill in the art that the targeted conjugates of Schnermann et al. will target the biliary or renal systems of a subject and yield fluorescence imaging at sites with overexpressed EGFR within the biliary or renal systems, not excluding sites of bile leakage, ureteropelvic junction, etc. in a subject.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164
USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5,11,13,15,17,18,21-24,26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,13,19-21,23,29 and 30 of U.S. Patent No. 10,961,193 in view of Nani et al. (Org. Lett. 2015, 17, 302-305). The compounds of the instant claims comprise 
    PNG
    media_image6.png
    193
    342
    media_image6.png
    Greyscale
 wherein R1 comprises -CRa2-; R2 comprises methyl, ethyl,
etc.; R3 and R4 are alkyl; R5-10 are H or alkyl; R11 and R12 are sulfonate, H or alkyl; R13-16 are alkyl.
The U.S. Patent No. 10,961,193 discloses the conjugates 
    PNG
    media_image7.png
    220
    396
    media_image7.png
    Greyscale
which can be bound to a targeting agent, such as a
biomolecule, antibody, etc. and wherein 
    PNG
    media_image8.png
    21
    393
    media_image8.png
    Greyscale
; Rb is C1-C5 aliphatic, Rc is a targeting agent-containing group, such as 
    PNG
    media_image9.png
    100
    115
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    131
    138
    media_image10.png
    Greyscale
, etc.; R1 is a -CR22-; R3,R4 and R13-R16 are aliphatic. 
U.S. Patent No. 10,961,193 does not disclose Ra is an alkyl group to yield
    PNG
    media_image11.png
    39
    109
    media_image11.png
    Greyscale
.
Nani et al. discloses the compounds 
    PNG
    media_image12.png
    89
    205
    media_image12.png
    Greyscale
wherein R3 is 
    PNG
    media_image11.png
    39
    109
    media_image11.png
    Greyscale
, 
    PNG
    media_image13.png
    67
    136
    media_image13.png
    Greyscale
, etc. and 
    PNG
    media_image14.png
    33
    212
    media_image14.png
    Greyscale
. 
It would have been obvious to one of ordinary skill in the art to substitute the Ra moiety of U.S. Patent No. 10,961,193 for the 
    PNG
    media_image11.png
    39
    109
    media_image11.png
    Greyscale
of Nani et al. as Nani et al. teaches of the substitution of  
    PNG
    media_image13.png
    67
    136
    media_image13.png
    Greyscale
 for 
    PNG
    media_image11.png
    39
    109
    media_image11.png
    Greyscale
on fluorophores for the advantage of providing C4’-O-alkyl heptamethine cyanine derivatives which can be further bound to antibody labels for providing targeted NIR fluorescence imaging.
Claims 6-10,12,14,16,17,19-21,25,27,29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6,8-10,12,14,15 and 20 of U.S. Patent No. 10,0876,003. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant claims 
    PNG
    media_image15.png
    195
    381
    media_image15.png
    Greyscale
 comprising R1 is a -CR22-; R2 is C1-3alkyl; R5-12 are H or alkyl; R13-16 are alkyl; R17 is C1-3alkyl.
The compounds 
    PNG
    media_image16.png
    203
    407
    media_image16.png
    Greyscale
 of the U.S. Patent No. 10,0876,003 comprising R1 is CRa2; Ra is H or halo; R2 is alkyl, etc.; R3 is optionally substituted alkyl carbonyl; R4 and R9 are H, sulfonate-containing group; etc.; R7 and R12 are H, sulfonate-containing group, etc.; R14-17 are alkyl.
The compounds of the instant claims and U.S. Patent No. 10,0876,003 have analogous structures/substituents and can be used for the method of imaging a biological sample. 
Claims 6-10,12,14,16,17,19-21,25,27,29 and 30 are rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1,2,4,6-11,13,14,15,17,18,21,22 and 25 of U.S. Patent No. 10,280,307. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant claims  
    PNG
    media_image15.png
    195
    381
    media_image15.png
    Greyscale
 comprising R1 is a -CR22-; R2 is C1-
3alkyl; R5-12 are H or alkyl; R13-16 are alkyl; R17 is C1-3alkyl. 
The compounds 
    PNG
    media_image17.png
    124
    262
    media_image17.png
    Greyscale
 of U.S. Patent No. 10,280,307 comprise R1 is a -CR22-; R2 is an optionally substituted alkyl, etc.; R3 is an optionally substituted alkyl carbonyl, etc.; R4 to R13 alkyl; sulfonate containing group, etc.  
The compounds of the instant claims and U.S. Patent No. 10,280,307 have analogous structures/substituents and can be used for the method of imaging a biological sample. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618